DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 12-14 are objected to because of the following informalities:
Regarding claim 12, there is recited “a first means, to identify what printed book is being read” but there is not previous recitation of a printed book. Additionally, there is recited “a fourth means, to play the predetermined content when the an indicium is seen” which should be corrected to “a fourth means, to play the predetermined indicium is seen”.
Regarding claim 13, there is recited a “system for enhancing an electronic book of Claim 11” but claim 11’s system is for enhancing a printed book. There is no recitation of an electronic book in claim 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farrell et al. (US 20200019575 A1, hereafter Farrell).

	Regarding claim 1, Farrell teaches a method of enhancing a reading experience of a printed book for a user, comprising: 
	a. determining what book a user is reading (Figs. 2-4, [0027]-[0029], where printed icon 402 identifies the book to an optical scanner), 
	b. determining where in the book the user is reading (Figs. 2-4, [0028]-[0030], where page indicium 401 indicates location within the book), 
	c. determining which playback device or devices the user desires to use ([0046]-[0047], [0068], where the computing device 201 includes a display and speaker and employs them appropriately based on the desired supplemental digital content), 
	d. activating the playback devices the user desires to use when a user is reading a predetermined area of the printed book ([0046]-[0047], [0068], where the computing device 201 includes a display and speaker and employs them appropriately based on the desired supplemental digital content), 
	whereby an environmentally immersive experience is created for the user ([0046]-[0047], where the user is immersed in the bible study environment with both historically relevant background information of the text as well as prompts for further study).

	Regarding claim 2, Farrell teaches a system for enhancing a printed book comprising, 
	a. a printed book with one or more printed visible indicium (Figs. 1 and 4, [0017]-[0018], where there is a printed document 101 with indicium 103), 
	b. one or more playback devices ([0068], where the computing device 201 comprises a plurality of playback devices), 
	c. content to be played on a playback device ([0018], where there exists associated digital content), 
	d. a database containing, predetermined content to be played correlated with a predetermined visual indicium ([0029], where there is a database which associates indicium with content), 
	e. a first means, to identify what printed book is being read (Figs. 2-4, [0027]-[0029], where printed icon 402 identifies the book to an optical scanner), 
	f. a second means, for the user to identify what playback devices are desired to be utilized (Figs. 2-4, [0028]-[0030], where page indicium 401 indicates location within the book), 
	g. a third means, for the user to indicate when the user sees a visual indicium ([0040], where the user can perform a tap to initiate the scan of visual indicium), 	
	h. a fourth means, to play the predetermined content when the predetermined visual indicium is indicated by the user ([0046]-[0047], [0068], where the computing device 201 includes a display and speaker and employs them appropriately based on the desired supplemental digital content), 
	whereby an environmentally immersive experience is created for the user ([0046]-[0047], where the user is immersed in the bible study environment with both historically relevant background information of the text as well as prompts for further study).

	Regarding claim 3, Farrell teaches the system for enhancing a printed book of Claim 2, wherein the first means, to identify what printed book is being read, comprises: a machine readable indicium printed on the printed book indicating the book identification and logic and circuitry configured to read the machine readable indicium (Figs. 2-4, [0027]-[0029], where printed icon 402 identifies the book to an optical scanner).

	Regarding claim 4, Farrell teaches the system for enhancing a printed book of Claim 2, wherein the first means, to identify what printed book is being read, comprises: logic and circuitry configured to accept input from a user ([0040], where the user can perform a tap to initiate the scan of visual indicium, the logic and circuitry being the means for accepting the tap).

	Regarding claim 5, Farrell teaches the system for enhancing a printed book of Claim 2, wherein the third means, for the user to indicate when the user sees a visual indicium, comprises: logic and circuitry configured to present a switch for the user to activate ([0040], where a virtual switch is presented for the user to tap).

	Regarding claim 6, Farrell teaches a system for enhancing a printed book comprising, 
	a. a printed book with one or more printed machine readable indicium (Figs. 1 and 4, [0017]-[0018], where there is a printed document 101 with indicium 103), 
	b. one or more playback devices ([0068], where the computing device 201 comprises a plurality of playback devices), 
	c. content to be played on a playback device ([0018], where there exists associated digital content), 
	d. a database containing predetermined content to be played correlated with a predetermined machine readable indicium ([0029], where there is a database which associates indicium with content), 
	e. a first means, to identify what printed book is being read (Figs. 2-4, [0027]-[0029], where printed icon 402 identifies the book to an optical scanner), 
	f. a second means, for the user to identify what playback devices are desired to be utilized (Figs. 2-4, [0028]-[0030], where page indicium 401 indicates location within the book), 
	g. a third means, to identify an indicium near where the user is reading in the printed book ([0040], where the user can perform a tap to initiate the scan of visual indicium), 
	h. a fourth means, to play the predetermined content when the predetermined machine readable indicium is scanned ([0046]-[0047], [0068], where the computing device 201 includes a display and speaker and employs them appropriately based on the desired supplemental digital content), 
	whereby an environmentally immersive experience is created for the user ([0046]-[0047], where the user is immersed in the bible study environment with both historically relevant background information of the text as well as prompts for further study).

	Regarding claim 7, Farrell teaches the system for enhancing a printed book of Claim 6, wherein the third means, to identify an indicium comprises: logic and circuitry operated by the user to scan an indicium ([0040], where the user can perform a tap to initiate the scan of visual indicium).

	Regarding claim 8, Farrell teaches the system for enhancing a printed book of Claim 6, wherein the third means to identify an indicium comprises: comprises logic and circuitry to scan an indicium without user intervention ([0040]-[0041], where alternatively the device can perform a scan for indicium after the scanning device is in position without requiring a tap of a camera icon).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20200019575 A1, hereafter Farrell) in view of King et al. (US 20110026838 A1, hereafter King).

	Regarding claim 9, Farrell would show the system for enhancing a printed book of Claim 6. But, Farrell does not explicitly teach the system wherein the printed machine readable indicium is printed in a color the human eye cannot see. However, this was well known in the art as evidenced by King ([0532], where a document is provided with additional markings in invisible ink). Both Farrell and King teach systems for accessing additional content on the basis of references captured from a primary document. Farrell teaches markings that are meant to be unobtrusive to the reader, in contrast to QR codes, but does not teach the use of invisible ink ([0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that invisible ink as taught by King would also effectively implement the desired functionality of the system of Farrell.

	Regarding claim 10, Farrell would show the system for enhancing a printed book of Claim 6. But, Farrell does not explicitly teach the system wherein the printed machine readable indicium is printed in metallic or magnetic ink. However, this was well known in the art as evidenced by King ([0532], where a document is provided with additional markings in magnetic ink). Both Farrell and King teach systems for accessing additional content on the basis of references captured from a primary document. Farrell teaches markings that are meant to be unobtrusive to the reader, in contrast to QR codes, but does not teach the use of magnetic ink ([0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that magnetic ink as taught by King would also effectively implement the desired functionality of the system of Farrell.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20200019575 A1, hereafter Farrell) in view of VanBlon et al. (US 20170060365 A1, hereafter VanBlon).

	Regarding claim 11, Farrell teaches a system for enhancing a printed book comprising, 
	a. a printed book (Figs. 1 and 4, [0017]-[0018], where there is a printed document 101), 
	b. one or more playback devices ([0068], where the computing device 201 comprises a plurality of playback devices), 
	c. content to be played on a playback device ([0018], where there exists associated digital content), 
	d. a database containing, predetermined content to be played correlated with a predetermined location in the book ([0029], where there is a database which associates indicium on specific pages with content), 
	f. a first means, to identify what printed book is being read (Figs. 2-4, [0027]-[0029], where printed icon 402 identifies the book to an optical scanner), 
	g. a second means, for the user to identify what playback devices are desired to be utilized (Figs. 2-4, [0028]-[0030], where page indicium 401 indicates location within the book),
	h. a third means, to identify where the user is reading in the printed book ([0040], where the user can perform a tap to initiate the scan of visual indicium), 
	i. a fourth means, to play the predetermined content when the predetermined area of the book is being read by the user ([0046]-[0047], [0068], where the computing device 201 includes a display and speaker and employs them appropriately based on the desired supplemental digital content), 
	whereby an environmentally immersive experience is created for the user ([0046]-[0047], where the user is immersed in the bible study environment with both historically relevant background information of the text as well as prompts for further study).
	But, Farrell does not teach the system further comprising a device with eye tracking functionality, such as smart glasses. However, this was well known in the art as evidenced by VanBlon ([0055], [0069], where an e-reader enhancement system includes smart glasses for detecting the location of a user’s gaze). Both Farrell and VanBlon teach systems for enhancing the experience of reading printed text. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gaze tracking of VanBlon into the system of Farrell to further automate the detection of indicium.

	Regarding claim 12, Farrell teaches a system for enhancing an electronic book comprising, 
	a. a printed book (Figs. 1 and 4, [0017]-[0018], where there is a printed document 101),  
	c. one or more playback devices ([0068], where the computing device 201 comprises a plurality of playback devices), 
	d. content to be played on the playback device ([0018], where there exists associated digital content), 
	e. a database containing, predetermined content to be played correlated with a predetermined indicium ([0029], where there is a database which associates indicium with content), 
	f. a first means, to identify what printed book is being read (Figs. 2-4, [0027]-[0029], where printed icon 402 identifies the book to an optical scanner), 
	g. a second means, for a user to identify what playback devices are desired to be utilized (Figs. 2-4, [0028]-[0030], where page indicium 401 indicates location within the book), 
	h. a third means, for the user to indicate where in the book the user is reading ([0040], where the user can perform a tap to initiate the scan of visual indicium), 
	i. a fourth means, to play the predetermined content when the an indicium is seen ([0046]-[0047], [0068], where the computing device 201 includes a display and speaker and employs them appropriately based on the desired supplemental digital content), 
	whereby an environmentally immersive experience is created for the user ([0046]-[0047], where the user is immersed in the bible study environment with both historically relevant background information of the text as well as prompts for further study).
	But, Farrell does not teach the system wherein the printed book is instead an electronic book disposed on an electronic book reader. However, this was well known in the art as evidenced by VanBlon (Figs. 1 and 3A, [0045]-[0046], where there is an e-reader device equipped to supplement the digital text with multimedia effects). Both Farrell and VanBlon teach supplementing a primary text with multimedia effects. Farrell teaches a printed book and VanBlon teaches an e-reader. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that text on an e-reader as taught by VanBlon could be scanned using the system of Farrell and that such an implementation would yield a predictable result.

	Regarding claim 13, the combination of Farrell and VanBlon would show the system for enhancing a printed book of Claim 11. Farrell further teaches the system wherein the printed book has one or more visual indicia, displayed at predetermined positions in the book to a user (Figs. 3 and 4, [0029], where there is a database which associates indicium with content).

	Regarding claim 14, the combination of Farrell and VanBlon would show the system for enhancing an electronic book of Claim 12. Farrell in the combination further teaches the system wherein the electronic book reader has wireless connectivity with the means to transmit book identification and the current page that is displayed to a reader to a second application ([0068]-[0071], where the computing device may be connected wirelessly to transmit information).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692